J-A24002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 MARIO RAMOS                               :
                                           :
                    Appellant              :   No. 1552 EDA 2021

                Appeal from the Order Entered July 15, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): MC-51-CR-0008480-2020


BEFORE: PANELLA, P.J., BENDER, P.J.E., and SULLIVAN, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED DECEMBER 13, 2022

      Appellant, Mario Ramos, appeals from the trial court’s July 15, 2021

order denying his “Motion to Dismiss for Double Jeopardy,” in which Appellant

sought the dismissal of his pending criminal charges pursuant to the

compulsory joinder rule under 18 Pa.C.S. § 110.        After careful review, we

affirm.

      Appellant sets forth the facts of this case, as follows:

      On May 3, 2020, … []Appellant[] was arrested after police
      recovered marijuana and a firearm from a vehicle that he was
      operating. Incident to his arrest, [Appellant] was charged with
      Violations of the Uniform Firearms Act (“VUFA”) (18 Pa.C.S. §§
      6105, 6106, and 6108) and … a preliminary hearing [was
      scheduled for] May 19, 2020, in the Philadelphia Municipal Court.
      []Due to Covid-related court closings, the preliminary hearing was
      continued several times into 2021. Also incident to his arrest,
      [Appellant] was charged with possession of marijuana relative to
      the marijuana recovered from his vehicle contemporaneously with
      the firearm recovery.     Relative to this marijuana recovery,
      [Appellant] was issued a City of Philadelphia Code Violation
J-A24002-22


      Notice[,] which demanded payment of a fine within ten days.1 …
      [Appellant] did not timely respond to the Code Violation Notice.
      At all times going forward, the Commonwealth was free to amend
      the original Criminal Complaint to add the charge of possession of
      marijuana.
         1  Possession of marijuana is a crime (ungraded
         misdemeanor) codified at 35 P.[]S. § 780-113(a)(16)[, and]
         punishable by up to one year in prison and a $5,000 fine.

      Thereafter, [Appellant] received a second Notice of Code
      Violation[,] dated August 3, 2020, from the City of Philadelphia.
      This notice included, inter alia, payment instructions to satisfy the
      violation online, in person, or by mail, and included the potential
      consequences for the failure to pay the citation[,] which included
      “additional penalties and further legal action, including the filing
      of a Code Enforcement Complaint in Municipal Court.”2 After
      receiving this notice in the mail, [Appellant] acknowledged the
      violation and paid the penalty prescribed.
         2 At this juncture in [Appellant’s] prosecution, the charges
         relative to the firearm recovered in [Appellant’s] vehicle and
         the charge relative to the marijuana recovered from
         [Appellant’s] vehicle were both in the jurisdiction of the
         Philadelphia Municipal Court.

                                     ***
      Thereafter, [Appellant] was scheduled for a preliminary hearing
      on May 7, 2021. The case was continued until June 25, 2021, and
      on that date, [it] was continued until July 30, 2021. On June 28,
      2021, [Appellant] filed a Motion to Dismiss for Double Jeopardy in
      the Philadelphia Court of Common Pleas[,] relying upon
      Pennsylvania’s compulsory joinder statute, codified at 18 Pa.C.S.
      § 110. The motion was denied by the [trial court] on July 15,
      2021. This interlocutory appeal is from that decision.

Appellant’s Brief at 3-4.

      After Appellant filed a notice of appeal from the court’s July 15, 2021

order, the court ordered him to file a Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal. Appellant timely complied, and the court then

filed a Rule 1925(a) opinion on January 11, 2022. Herein, Appellant presents

                                      -2-
J-A24002-22



one issue for our review: “Did the [trial] court commit an error of law when it

denied Appellant’s Motion to Dismiss for Double Jeopardy based on 18 Pa.C.S.

§ 110?” Id. at 2.

      Before considering Appellant’s issue, we note that the trial court’s order

denying his motion to dismiss on double jeopardy grounds did not make a

specific finding as to frivolousness. See Pa.R.Crim.P. 587(b)(4) (“In a case in

which the judge denies the motion [for dismissal], the findings of fact shall

include a specific finding as to frivolousness.”). This Court recently explained:

      [A]n order denying a double jeopardy motion, that makes no
      finding that the motion is frivolous, is a collateral order under Rule
      313 of the Pennsylvania Rules of Appellate Procedure:

         Rule 313. Collateral Orders

         (a) General rule. An appeal may be taken as of right from
         a collateral order of an administrative agency or lower court.

         (b) Definition. A collateral order is an order separable from
         and collateral to the main cause of action where the right
         involved is too important to be denied review and the
         question presented is such that if review is postponed until
         final judgment in the case, the claim will be irreparably lost.

      Pa.R.A.P. 313 (effective July 4, 2013). Rule 313 is jurisdictional
      in nature. Commonwealth v. Blystone, … 119 A.3d 306, 312
      ([Pa.] 2015). The Note to Rule 313 states that an established
      example of a collateral order is an order denying a pretrial motion
      to dismiss “based on double jeopardy in which the court does not
      find the motion frivolous.” Pa.R.A.P. 313 Note (citing Orie, supra
      and Brady, supra). The planned amendment to the official note
      of Rule 313 continues this precedent and states in relevant part
      as follows:

         Official Note: If an order meets the definition of a collateral
         order, it is appealed by filing a notice of appeal or petition
         for review. Pa.R.A.P. 313 is a codification of existing case
         law with respect to collateral orders.


                                      -3-
J-A24002-22


                                      ***

         Examples include...an order denying a pre-trial motion to
         dismiss on double jeopardy grounds if the trial court does
         not also make a finding that the motion to dismiss is
         frivolous. See Commonwealth v. Brady, … 508 A.2d 286,
         289–91 (Pa. 1986) (allowing an immediate appeal from
         denial of double jeopardy claim under collateral order
         doctrine where trial court does not make a finding of
         frivolousness); Commonwealth v. Orie, … 22 A.3d 1021
         (Pa. 2011). An order denying a pre-trial motion to dismiss
         on double jeopardy grounds that also finds that the motion
         to dismiss is frivolous is not appealable as of right as a
         collateral order, but may be appealable by permission under
         Pa.R.A.P. 1311(a)(3).

      Pa.R.A.P. 313, Official Note (effective August 1, 2020). Bearing
      the relevant version of Rule 313 in mind, along with the planned
      amendment, Pennsylvania law makes clear that an order
      denying a double jeopardy motion, which makes no finding
      that the motion is frivolous, is a collateral order under Rule
      313 an[d] immediately appealable. See id.

Commonwealth v. Gross, 232 A.3d 819, 832–33 (Pa. Super. 2020) (en

banc), appeal denied, 242 A.3d 307 (Pa. 2020) (some emphasis omitted;

some emphasis added). Following Gross, we conclude that the court’s order

in this case is immediately appealable.

      Moving on to the merits of Appellant’s issue, he contends that the court

erred by not dismissing his firearm charges under the compulsory joinder rule

set forth in section 110, “which requires the Commonwealth to join for trial all

offenses that occur within the same judicial district.” Appellant’s Brief at 6.

According to Appellant, he “pled guilty to the marijuana possession and paid

a $25 fine[,]” thereby prohibiting the Commonwealth from prosecuting him

separately for his firearm offenses, which “arose from the same criminal

episode as the marijuana possession offense.” Id. at 5-6.

                                     -4-
J-A24002-22



       Appellant’s argument that the trial court incorrectly declined to dismiss

his charges under the compulsory-joinder rule presents a pure question of

law.   “Consequently, our scope of review is plenary, and our standard of

review is de novo.” Commonwealth v. Perfetto, 207 A.3d 812, 821 (Pa.

2019).

       Section   110,   entitled,   “When    prosecution   barred    by    former

prosecution for different offense,” states, in pertinent part:

       Although a prosecution is for a violation of a different provision of
       the statutes than a former prosecution or is based on different
       facts, it is barred by such former prosecution under the following
       circumstances:

          (1) The former prosecution resulted in an acquittal or in
          a conviction as defined in section 109 of this title (relating
          to when prosecution barred by former prosecution for the
          same offense) and the subsequent prosecution is for:

                                      ***
             (ii) any offense based on the same conduct or arising
             from the same criminal episode, if such offense was
             known to the appropriate prosecuting officer at the
             time of the commencement of the first trial and
             occurred within the same judicial district as the former
             prosecution unless the court ordered a separate trial
             of the charge of such offense….

18 Pa.C.S. § 110 (emphasis added).

       Thus, as Appellant correctly summarizes,

       under [s]ection 110, a subsequent prosecution is barred by a
       former prosecution if four requirements are met. First, the former
       prosecution resulted in an acquittal or a conviction. Second, the
       current prosecution arose from the same criminal episode as the
       former prosecution. Third, the current offense was known to the
       prosecutor at the time of the commencement of the former
       prosecution. Fourth, the current offense occurred in the same


                                       -5-
J-A24002-22


      judicial district as the former prosecution. See Commonwealth
      v. Fithian, 961 A.2d 66, 72 (Pa. 2008).

Appellant’s Brief at 11.

      Instantly, Appellant concludes that,

      [a]ll four requirements of [s]ection 110 are clearly met here.
      First, the former prosecution of [Appellant] resulted in a guilty
      plea for possessing marijuana, and the imposition and payment of
      a $25 fine. Second, the current prosecution arose from the same
      criminal episode as the violation for possessing marijuana. …
      Third, the Philadelphia District Attorney’s Office — who reviewed
      the [Philadelphia Police Department Arrest Report] in approving
      the [firearm] charges, clearly knew of both prosecutions[,] as all
      the paperwork generated by the arresting officers referenced not
      only the possession of a firearm and marijuana, but further
      referenced that [Appellant] was issued a Code Violation Notice for
      the marijuana possession. Fourth, both prosecutions occurred
      within the same judicial district, namely, the First Judicial District
      of Pennsylvania. Because all four requirements of [s]ection 110
      are met in this case, the lower court erred as a matter of law in
      denying Appellant’s motion to dismiss.

Id. at 11-12 (footnote omitted).

      Based on this Court’s recent, en banc decision in Commonwealth v.

Bennett, 246 A.3d 875 (Pa. Super. 2021) (en banc), appeal denied, 263 A.3d

1137 (Pa. 2021), we disagree with Appellant’s argument. In that case,

      [Bennett] was stopped by police for driving with an illegal window
      tint. During the stop, it was determined that [Bennett] was
      driving with a suspended license, and a search of his vehicle
      yielded an illegal firearm under the floor pad. [Bennett] was cited
      for the traffic violations, and arrested for/charged with Persons
      Not to Possess Firearms, Firearms Not to Be Carried without a
      License, and Carrying Firearms on Public Streets in Philadelphia.

      On May 24, 2019, counsel for [Bennett] appeared in traffic court
      (Philadelphia Municipal Court) on behalf of [Bennett], to satisfy
      the two citations. The Municipal Court had not scheduled a
      hearing for Bennett, who remained in the county jail, and defense
      counsel provided no notice to the Commonwealth that he intended

                                      -6-
J-A24002-22


       to appear and plead that Bennett was guilty of the summary
       offense. Counsel paid the citation for the window tint, but was
       told that he could not pay the citation for the suspended license,
       because [Bennett] was not physically present. Several days later,
       the Commonwealth withdrew the charges on the suspended
       license.

       On June 24, 2019, [Bennett] filed a Motion to Dismiss the
       [firearm] charges in common pleas court pursuant to … Perfetto,
       207 A.3d 812….[1] The [trial court] took the matter under
       advisement, and on August 9, 2019, entered an Order denying
       [Bennett’s] Motion.

Id. at 876 (some citations and brackets omitted).

       On appeal to this Court, we concluded that section 110 did not apply to

Bennett’s case.     We stressed that, “[f]or [section 110] to apply, a ‘former

prosecution’ is required.” Id. at 878. We explained that our “Court has held

that paying a fine and pleading guilty to a summary offense without notice to

the district attorney and appearing before a judicial officer is not a ‘former

prosecution’ to which [s]ection 110 applies.” Id. For instance,

       [i]n Commonwealth v. Gimbara, 835 A.2d 371 (Pa. Super.
       2003)…, the defendant received a citation for speeding and
       another for driving with a suspended license. He mailed a guilty
       plea and payment to the magistrate’s office for the charge of
       speeding, but he also pleaded not guilty in that mailing to the
       suspended-license charge.        The magistrate processed the
       payment for the first offense and set a hearing date for the second
       charge. Following that hearing, the magistrate found the
       defendant guilty. The defendant appealed to the trial court and
       moved that the suspended-license charge be dismissed pursuant


____________________________________________


1 In Perfetto, the Pennsylvania Supreme Court held that section 110 generally
prohibits the government from proceeding with a prosecution subject to the
jurisdiction of the Philadelphia Municipal Court, after a summary offense
arising from the same criminal episode had been adjudicated in the Traffic
Division of that court.

                                           -7-
J-A24002-22


      to the compulsory-joinder-rule. The trial court denied relief, and
      this Court affirmed.

      The Gimbara Court explained that a defendant must satisfy all
      four prongs of the below test to compel a dismissal under Section
      110:

         (1) the former prosecution resulted in an acquittal or a
         conviction, (2) the current prosecution must be based on
         the same criminal conduct or have arisen from the same
         criminal episode as the former prosecution, (3) the
         prosecutor must have been aware of the current charges
         before the commencement of the trial for the former
         charges, and (4) the current charges and the former
         charges must be within the jurisdiction of a single court.

      Gimbara, 835 A.2d at 373–74 (quoting Commonwealth v.
      Failor, … 770 A.2d 310, 313 ([Pa.] 2001)). This Court then opined
      that “The third [prong] has not been met, because there was
      never a former prosecution to which this prosecution is
      subsequent.” Id. at 376. Mailing in the fine and guilty plea
      for one offense was not a “former prosecution” under the
      compulsory-joinder rule, because the defendant did not
      stand trial.      Thus, the protections of [s]ection 110 never
      attached. Because he “was not subjected to successive trials for
      offenses stemming from the same criminal episode,” id., the
      defendant’s prosecution for driving with a suspended license could
      proceed to trial.

Bennett, 246 A.3d at 878 (emphasis added).

      The Bennett panel concluded that the rationale of Gimbara applied

equally to the facts of Bennett’s case, despite that Bennett sent his lawyer to

pay the fine for his summary offense, rather than mailing it. Id. at 879. We

explained:

      Like the defendant in Gimbara, Bennett did not stand trial before
      the minor judiciary.     The Commonwealth never “subjected
      [Bennett] to successive trials for offenses stemming from the
      same criminal episode, [and his firearm-related charges are] not
      barred under [s]ection 110” by filing a guilty plea with court staff



                                     -8-
J-A24002-22


      and paying a fine for his tinted windows. Gimbara, 835 A.2d at
      376.

      The Commonwealth had no control over when Bennett’s attorney
      decided to appear at the in-take window of the Municipal Court of
      Philadelphia, any more than it could control when a defendant
      mails in a guilty plea and fine for a summary offense. “When a
      defendant appears in person before a [magisterial district judge],
      the prosecuting officer may prevent the entry of different pleas,
      thus exercising the burden placed upon the Commonwealth by
      [s]ection 110.” Id. at 377. But where a defense attorney enters
      a guilty plea before court staff, without first informing the
      Commonwealth, “such an opportunity is not presented, because
      the prosecuting officer has no notice of when the pleas come into
      the [Municipal Court] office.” Id. “Where there is no opportunity
      for the Commonwealth to exercise its obligation under [s]ection
      110, the purposes of [s]ection 110 would not be advanced.” Id.

      Accordingly, as in Gimbara, we find no error in the trial court’s
      refusal to dismiss the felony and misdemeanor charges against
      Bennett. Section 110 does not apply under this procedural
      posture.

Id. (emphasis in original, footnote omitted).

      The facts of this case are analogous to Gimbara and Bennett.

Appellant did not stand trial before the minor judiciary, and he was never

subjected to successive trials for offenses arising from the same criminal

episode. Thus, he was not subjected to a ‘former prosecution’ to which section

110 would apply simply because he pled guilty and paid a fine online.

Accordingly, the Commonwealth is not barred from prosecuting him for his

firearm offenses.

      We note that Appellant attempts to distinguish Bennett from the instant

case, arguing that “in Bennett, there was no evidence … that indicated the

Commonwealth knew that motor vehicle citations were issued to Bennett. By

contrast, the Commonwealth here clearly knew that [Appellant] was being

                                    -9-
J-A24002-22



charged not just with firearm offenses but also with possessing marijuana.”

Appellant’s Brief at 14.

      We are unconvinced.         The Bennett panel did not stress the

Commonwealth’s lack of knowledge of the charges against Bennett. Instead,

it emphasized that the Commonwealth had no notice that Bennett’s attorney

had entered a plea on Bennett’s behalf.       See id. at 879 (“But where a

defense attorney enters a guilty plea before court staff, without first

informing the Commonwealth, “such an opportunity is not presented,

because the prosecuting officer has no notice of when the pleas come into the

[Municipal Court] office.”) (some emphasis in original; some emphasis added).

Here, Appellant does not claim that he notified the Commonwealth that he

was going to plead guilty and pay his fine.       Thus, the Commonwealth’s

knowledge that Appellant was issued a citation for possession of marijuana

did not trigger application of section 110.

      Therefore, in accordance with Bennett and Gimbara, we conclude that

Appellant was not subjected to a ‘former prosecution’ when he pled guilty and

paid the fine for his offense of possessing marijuana. Accordingly, section 110

does not bar the Commonwealth from prosecuting Appellant for his pending

firearm offenses, and the court properly denied Appellant’s motion to dismiss.

      Order affirmed. Case remanded for further proceedings. Jurisdiction

relinquished.




                                     - 10 -
J-A24002-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2022




                          - 11 -